DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "98" and "207" have both been used to designate the “blower fan.”  
Reference characters "78," "132," and "180" have been used to designate the “bottom wall.”  
Reference characters "20" and "170" have both been used to designate the “connector.”  
Reference characters "62" and "194" have both been used to designate the “discharge portion.”  
Reference characters "124," "126," "212," and "214" have been used to designate the “droplets.”
Reference characters "42" and "172" have both been used to designate the “housing.”  
Reference characters "90," "196," and "204" have been used to designate the “inner step.”  
Reference characters "60" and "192" have both been used to designate the “intake portion
Reference characters "72" and "130" have both been used to designate the “lower case.”
Reference characters "146," "148," "158," and "160" have been used to designate the “absorbing members.”
Reference characters "78B," "78B-2," and "202" have been used to designate the “non-ventilation area.”
Reference characters "180B" and "180C" have both been used to designate the “non-ventilation portion.”
Reference characters "88," "92," "134," and "180C" have been used to designate the “opening group.”
Reference characters "94" and "183" have both been used to designate the “outer step.”
Reference characters "102," "104," "208," and "210" have both been used to designate the “partial space.”
Reference characters "150" and "152" have both been used to designate the “sensors.”
Reference characters "80," "80A," "82," "82A," "84," "84A," "86," "86A," "182," "184," "186," and "188" have been used to designate the “side wall.”
Reference characters "58" and "216" have both been used to designate the “substrate array.”
Reference characters "44" and "190" have both been used to designate the “terminal portion
Reference characters "38," "40," "54," and "96" have been used to designate the “tube.”
Reference characters "78A," "78B," "142," and "200" have been used to designate the “ventilation area.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 4 uses reference character “52a,” however such reference character is not in the specification.  
Figure 10 uses reference character “162,” however such reference character is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0008, 0009, 0013, and 0023, use the phrase “a housing housing the coolant equipment.” It is suggested that this be rewritten to say “a housing [which houses] the coolant equipment.”  
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 uses the phrase “the connector being to be detachably attached.” It is suggested that this be rewritten to say “the connector being detachably attached.”
Claims 1 and 8 use the phrase “a housing housing the coolant equipment.” It is suggested that this be rewritten to say “a housing [which houses] the coolant equipment.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Hashimoto (US 8,333,702 B2), in view of Van Schalkwyk (US 2018/0185606 A1).
Regarding claim 1, a combination of embodiments taught by Hashimoto teaches an ultrasonic probe (See Hashimoto: Col. 1 Line 7 (providing that the, "present invention relates to an ultrasonic probe")) comprising: a head configured to perform ultrasonic transmission and reception (See Hashimoto: Col. 4 Lines 55-60 (noting that, "a probe unit [having] ... a transducer configured to transmit and receive an ultrasonic wave to and from an object" is provided)); and a connector connected to the head through a cable (See Hashimoto: Col. 4, Lines 55-58 (providing for, "a probe unit ... [having] a connector unit … [and] a cable unit connecting the probe unit with the connector unit")), the connector being to be detachably attached to an ultrasonic diagnostic device body (See Hashimoto: Col. 5 Lines 23-25 (clarifying that the "probe connector unit [is] configured to connect the ultrasonic transmission and reception unit to an ultrasonic diagnostic apparatus core")), the connector including coolant equipment in which a coolant for head cooling flows (See Hashimoto: Col. 5 Lines 26-30 (describing that the, "probe connector unit includes: a radiator having refrigerant channels connected [to] each other to radiate heat of a refrigerant passing through the refrigerant channels; a circulation part configured to circulate the refrigerant between the heat receiver and the radiator") and Col. 3 Lines 47-49 (describing that the, "ultrasonic probe [includes] ... a probe unit having ... a heat receiving part")) and a housing housing the coolant equipment (See Hashimoto: Col. 5 Lines 26-31 (describing that the, "probe connector unit includes ... a connector case housing the radiator and the circulation part")), wherein the housing has a bottom wall located at a lower portion in an attached state in  (See Hashimoto: Col. 27 Lines 3-10 (providing that in, "the connector case 90 of the probe connector part 74, an opening 92a is formed … [through which] the ambient air is taken into the connector case 90 … [via] an outlet 92b formed on the front bottom of the connector case 90")) … and a non-ventilation portion adjacent to the ventilation portion (See Hashimoto: Col. 27 Lines 9-10 (clarifying that the, "outlet 92b [is merely] formed on the front bottom of the connector case 90 (emphasis added)")), and therefore substantially what is taught by claim 1. However, a combination of embodiments taught within Hashimoto fails to teach wherein, an ultrasonic probe wherein the bottom wall has a ventilation portion having a plurality of openings … and the bottom wall has a weir structure for restriction of movement of liquid from an inner face of the non-ventilation portion to an inner face of the ventilation portion in the attached state. Nevertheless, Van Schalkwyk teaches, having a plurality of openings (See Van Schalkwyk: Para. 0421 (describing the, "underside of the lower housing chassis 202 … [having a] bottom wall 230 … [with] a grill 232 comprising a plurality of apertures"); Figs. 17a, 17b, and 19, Ref. Char. 232) … and the bottom wall has a weir structure for restriction of movement of liquid from an inner face of the non-ventilation portion to an inner face of the ventilation portion in the attached state (See Van Schalkwyk: Para. 0738 (establishing that the, "lower chassis is provided with an upstand 3806 … [and a] base rib 3810 ... [which both coordinate with] the receiving socket 3276a, to prevent liquid getting underneath receiving socket 3276a"); Fig. 130, Ref. Chars. 3806, 3809, and 3810).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a 
Regarding claim 4, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, teaches the ultrasonic probe according to claim 1 (See above discussion), and therefore substantially what is taught by claim 4. Furthermore, a combination of embodiments taught within Hashimoto teaches, wherein the coolant equipment includes a plurality of joints (See Hashimoto: Col. 27, Lines 21-41 (providing that via, "the pump 75, a refrigerant is sucked from the refrigerant tank 89 so as to feed it to ... the probe unit 72 via the refrigerant tube 77a ... The refrigerant returns to the probe connector part 74 by being sucked to the pump 75 via the refrigerant tube 77b. Then, the refrigerant ... is supplied to the radiator 76 with the pump 75 ... [then the] refrigerant with a temperature decreased by the radiator 76 is fed to the refrigerant tank 89 from the radiator 76 by the pump 75 so as to be stored therein. Then, with the pump 75, the refrigerant is again fed to ... the probe unit 72 from the refrigerant tank 89"); Fig. 26, Ref. Chars.74, 75, 76, 77a, 77b, and 89 (showing a plurality of joints between the various components of the coolant equipment)), and the plurality of joints is located apart from space right above the inner face of the ventilation portion in the attached state (See Hashimoto: Col. 27, Lines 21-41 (providing that via, "the pump 75, a refrigerant is sucked from the refrigerant tank 89 so as to feed it to ... the probe unit 72 via the refrigerant tube 77a ... The refrigerant returns to the probe connector part 74 by being sucked to the pump 75 via the refrigerant tube 77b. Then, the refrigerant ... is supplied to the radiator 76 with the pump 75 ... [then the] refrigerant with a temperature decreased by the radiator 76 is fed to the refrigerant tank 89 from the radiator 76 by the pump 75 so as to be stored therein. Then, with the pump 75, the refrigerant is again fed to ... the probe unit 72 from the refrigerant tank 89"); Fig. 26, Ref. Chars.74, 75, 76, 77a, 77b, 89, and 92b (showing a plurality of joints between the various components of the coolant equipment located apart from space right above the inner face of the ventilation portion in the attached state)).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to 
Regarding claim 5, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, teaches the ultrasonic probe according to claim 1 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, a combination of embodiments taught within Hashimoto teaches, wherein a substrate array of a plurality of substrates is provided (See Hashimoto: Col. 21, Lines 16-18 (discussing that inside, "the connector case 82, circuit boards 78a, 78b, and 78c are arranged"); Fig. 27, Ref. Char. 78 and Fig. 16, Ref. Chars. 78a, 78b, 78c), and the substrate array is deviated upward in location in the housing in the attached state (See Hashimoto: Col. 21, Lines 16-18 (discussing that inside, "the connector case 82, circuit boards 78a, 78b, and 78c are arranged"); Fig. 27, Ref. Char. 78 and Fig. 16, Ref. Chars. 78a, 78b, 78c).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hashimoto since Hashimoto provides in Col. 26, Lines 41-43 that the, "probe connector part according to the thirteenth embodiment includes ... [components from] the ninth embodiment." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Hashimoto with the teachings of Van Schalkwyk to provide for what is described in claim 5 of the instant application since Hashimoto provides in Col. 22, Line 61 to Col. 23, Line 43, that the, "probe connector part according to the tenth embodiment is substantially the same in configuration as the probe connector part according to the ninth embodiment ... [and that various design considerations were made] so that even [if] the refrigerant leaks from the cooling system ... the refrigerant cannot be in contact with the electric system ... [and therefore,] the electric components cannot be short-circuited." For at least these reasons, someone having ordinary skill in the art, before the effective filing date, would have found it obvious to combine these prior art 
Regarding claim 7, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, teaches the ultrasonic probe according to claim 1 (See above discussion), and therefore substantially what is taught by claim 7. Furthermore, a combination of embodiments taught within Hashimoto teaches, wherein the ventilation portion is a ventilation portion for intake (See Hashimoto: Col. 26, Line 66 to Col. 27, Line 1 (providing that, "the cooling fan 86 may not be used for suction, but for discharge like the twelfth embodiment. When a flow of the ambient air is formed in the opposite to arrow D direction"); Figs. 26 and 27, Ref. Chars. D and 86).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hashimoto since Hashimoto provides in Col. 26, Lines 41-43 that the, "probe connector part according to the thirteenth embodiment includes ... [components from] the ninth embodiment." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Hashimoto with the teachings of Van Schalkwyk to provide for what is described in claim 7 of the instant application since Hashimoto provides in Col. 22, Line 61 to Col. 23, Line 43, that the, "probe connector part according to the tenth embodiment is substantially the same in 
Regarding claim 8, a combination of embodiments taught by Hashimoto teaches, an ultrasonic diagnostic device (See Hashimoto: Col. 1 Line 7 (providing that the, "present invention relates to an ultrasonic probe")) comprising: an ultrasonic diagnostic device body (See Hashimoto: Col. 5 Lines 23-25 (clarifying that the "probe connector unit [is] configured to connect the ultrasonic transmission and reception unit to an ultrasonic diagnostic apparatus core")); and an ultrasonic probe including (See Hashimoto: Col. 1 Line 7 (providing that the, "present invention relates to an ultrasonic probe")): a head that performs ultrasonic transmission and reception (See Hashimoto: Col. 4 Lines 55-60 (noting that, "a probe unit [having] ... a transducer configured to transmit and receive an ultrasonic wave to and from an object" is provided)); and a connector to be detachably attached to the ultrasonic diagnostic device body (See Hashimoto: Col. 5 Lines 23-25 (clarifying that the "probe connector unit [is] configured to connect the ultrasonic transmission and reception unit to an ultrasonic diagnostic apparatus core")), wherein the connector includes coolant equipment in which a coolant flows (See Hashimoto: Col. 5 Lines 26-30 (describing that the, "probe connector unit includes: a radiator having refrigerant channels connected [to] each other to radiate heat of a refrigerant passing through the refrigerant channels; a circulation part configured to circulate the refrigerant between the heat receiver and the radiator") and Col. 3 Lines 47-49 (describing that the, "ultrasonic probe [includes] ... a probe unit having ... a heat receiving part")) and a housing housing the coolant equipment (See Hashimoto: Col. 5 Lines 26-31 (describing that the, "probe connector unit includes ... a connector case housing the radiator and the circulation part")), the housing has a bottom wall located at a lower portion in an attached state in which the connector is attached to the ultrasonic diagnostic device body, the bottom wall has a ventilation portion having a plurality of openings (See Hashimoto: Col. 27 Lines 3-10 (providing that in, "the connector case 90 of the probe connector part 74, an opening 92a is formed … [through which] the ambient air is taken into the connector case 90 … [via] an outlet 92b formed on the front bottom of the connector case 90")) and a non-ventilation portion adjacent to the ventilation portion (See Hashimoto: Col. 27 Lines 9-10 (clarifying that the, "outlet 92b [is merely] formed on the front bottom of the connector case 90 (emphasis added)")), and therefore substantially what is taught by claim 8. However, a combination of embodiments taught within Hashimoto fails to teach an ultrasonic diagnostic device wherein … the bottom wall has a weir structure for restriction of movement of liquid from an inner face of the non-ventilation portion to an inner face of the ventilation portion in the attached state. Nevertheless, Van Schalkwyk teaches wherein the bottom wall has a weir structure for restriction of movement of liquid from an inner face of the non-ventilation portion to an inner face of the ventilation portion in the attached state (See Van Schalkwyk: Para. 0738 (establishing that the, "lower chassis is provided with an upstand 3806 … [and a] base rib 3810 ... [which both coordinate with] the receiving socket 3276a, to prevent liquid getting underneath receiving socket 3276a"); Fig. 130, Ref. Chars. 3806, 3809, and 3810).
.
Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Hashimoto (US 8,333,702 B2), in view of Van Schalkwyk (US 2018/0185606 A1), as applied to claim 1 above, and further in view of Paggen (US 5,063,477 A).
Regarding claim 2, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, teaches the ultrasonic probe according to claim 1 (See above discussion) … and the weir structure includes an inner step between the inner face of the ventilation portion and the inner face of the non-ventilation portion (See Van Schalkwyk: Para. 0738 (establishing that the, "lower chassis is provided with an upstand 3806 … [and a] base rib 3810 ... [which both coordinate with] the receiving socket 3276a, to prevent liquid getting underneath receiving socket 3276a"); Fig. 130, Ref. Chars. 3806, 3809, and 3810), and therefore substantially what is taught by claim 2. However, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk fails to teach wherein the inner face of the ventilation portion is located higher than the inner face of the non-ventilation portion in the attached state. Nevertheless, Paggen teaches, wherein the inner face of the ventilation portion is located higher than the inner face of the non-ventilation portion in the attached state (See Paggen: Col.  3 Lines 10-16 (providing that the, "underside of reception area 13 is provided with an air inlet 16 extending substantially between lower fixing rails 17 … over the entire width and depth of the reception area in the casing bottom 14"); Fig. Ref. Chars. 14, 16, and 17).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. The teachings of Paggen are considered to be analogous to the claimed invention because they are in the same field of ventilation cooling for electrical systems. Therefore, it .
Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Hashimoto (US 8,333,702 B2), in view of Van Schalkwyk (US 2018/0185606 A1), in view of Paggen (US 5,063,477 A), as applied to claim 2 above, and further in view of Gupta (US 2019/0219677 A1).
Regarding claim 3, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, in view of Paggen teaches the ultrasonic probe according to claim 2 (See above discussion), and therefore substantially what is taught by claim 3. However, a combination of , wherein an outer face of the ventilation portion is located higher than an outer face of the non-ventilation portion in the attached state, and an outer step is provided between the outer face of the ventilation portion and the outer face of the non-ventilation portion. Nevertheless, Gupta teaches, wherein an outer face of the ventilation portion is located higher than an outer face of the non-ventilation portion in the attached state (See Gupta: Para. 0025 (clarifying that, "FIG. 8 shows a bottom view of the housing … [which has a] grill 210"); Fig. 8, Ref. Chars. 160 and 210 (particularly compare the area near Ref. Char. 160 showing a non-ventilation portion of the housing to the ventilation portion of the housing referred to as the  grill and indicated by Ref. Char. 210)), and an outer step is provided between the outer face of the ventilation portion and the outer face of the non-ventilation portion (See Gupta: Para. 0025 (clarifying that, "FIG. 8 shows a bottom view of the housing … [which has a] grill 210"); Fig. 8, Ref. Char. 210 (particularly compare the height of  the grill indicated by Ref. Char. 210 to the non-ventilation area immediately surrounding the grill)).
The multiple embodiments taught by Hashimoto and the teachings of Gupta are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic device cooling systems. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. The teachings of Paggen are considered to be analogous to the claimed invention because they are in the same field of ventilation cooling for electrical systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hashimoto since Hashimoto provides in Col. 26, Lines 41-43 that the, "probe connector part according to the .
Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Hashimoto (US 8,333,702 B2), in view of Van Schalkwyk (US 2018/0185606 A1), as applied to claim 1 above, and further in view of Shelton, IV (US 2019/0201030 A1).
Regarding claim 6, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk, teaches the ultrasonic probe according to claim 1 (See above discussion), and therefore substantially what is taught by claim 6. However, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk fails to teach, wherein an absorbing member that absorbs the coolant leaking is provided in the housing. Nevertheless, Shelton, IV teaches, wherein an absorbing member that absorbs the coolant leaking is provided in the (See Shelton, IV: Para. 0664 (clarifying that, "absorption material 223314 is configured to absorb the fluid within the shaft 223004")).
The multiple embodiments taught by Hashimoto are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. The teachings of Shelton, IV are considered to be analogous to the claimed invention because they are in the same field of medical devices which handle fluids internally. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hashimoto since Hashimoto provides in Col. 26, Lines 41-43 that the, "probe connector part according to the thirteenth embodiment includes ... [components from] the ninth embodiment." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Hashimoto with the teachings of Van Schalkwyk and Shelton, IV to provide for what is described in claim 6 of the instant application since Hashimoto provides in Col. 22, Line 61 to Col. 23, Line 43, that the, "probe connector part according to the tenth embodiment is substantially the same in configuration as the probe connector part according to the ninth embodiment ... [and that various design considerations were made] so that even [if] the refrigerant leaks from the cooling system ... the refrigerant cannot be in contact with the electric system ... [and therefore,] the electric components cannot be short-circuited." For at least these reasons, someone having ordinary skill in the art, before the effective filing date, would have found it obvious to combine these prior art .
Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Hashimoto (US 8,333,702 B2), in view of Van Schalkwyk (US 2018/0185606 A1), as applied to claim 8 above, and further in view of Abboud (US 7,404,816 B2).
Regarding claim 9, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk teaches the ultrasonic diagnostic device according to claim 8 (See above discussion), and therefore substantially what is taught by claim 9. However, a combination of embodiments taught within Hashimoto, in view of Van Schalkwyk fails to teach, wherein the ultrasonic probe includes a detector that detects leakage of the coolant in the housing, and the ultrasonic diagnostic device body or the ultrasonic probe includes a control unit that controls an operation of the coolant equipment, based on a detected signal output from the detector. Nevertheless, Abboud teaches, wherein the ultrasonic probe includes a detector that detects leakage of the coolant in the housing (See Abboud: Col. 1, Line 63 to Col. 2 Line 2 (providing for a, "surgical device … [having] a sealed fluid path … refrigerant supply … [and a leak] detection apparatus … provided in communication with the sealed fluid path") and Col. 3, Lines 6- (specifying that a, "catheter 12 … [is] provided with detection devices that are in electrical communication with the console and which provide a signal output that can be representative of an event that indicates flow path integrity loss or a leak within a sealed catheter and/or console")), and the ultrasonic diagnostic device body or the ultrasonic probe includes a control unit that controls an operation of the coolant equipment, based on a detected signal output from the detector (See Abboud: Col. 3, Lines 11-20 (clarifying that, "a first detection device or leak detector 18 can be provided in a body or tip portion of the catheter 12. A second leak detector 20 can be provided in the handle portion 21 of the catheter 12; and a third leak detector 22 can be provided in the console 10. The console 10 can be configured to respond to signal output from the leak detectors and initiate a predetermined sequence of events, such as discontinuing refrigerant injection, changing the pressure within the system, and controlling removal of refrigerant from the catheter 12")).
The multiple embodiments taught by Hashimoto and the teachings of Abboud are considered to be analogous to the claimed invention because they are in the same field of medical devices having a coolant circulation system. The teachings of Van Schalkwyk are considered to be analogous to the claimed invention because they are in the same field of medical device fluid handling system housings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Hashimoto since Hashimoto provides in Col. 26, Lines 41-43 that the, "probe connector part according to the thirteenth embodiment includes ... [components from] the ninth embodiment." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Hashimoto with the teachings of Van Schalkwyk and Abboud to provide for what is described in claim 9 of the instant application since Hashimoto provides in Col. 22, Line 61 to Col. 23, Line 43, that the, "probe connector part according to the tenth embodiment is substantially the same in configuration as the probe connector part according to the ninth embodiment ... [and that various design considerations were made] so that even [if] the refrigerant leaks from the cooling system ... the refrigerant cannot be in contact with the electric system ... [and therefore,] the electric components cannot be short-circuited." For at least these 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793